The State’s motion for permission to appeal under V.R.A.P. 5(b) and V.R.A.P. 21 is denied. The order dismissing the charge of larceny from the person under 13 V.S.A. § 2503 was a final order, thus 13 V.S.A. § 7403(b) applies. State v. Clarke, 145 Vt. 659, 487 A.2d 1079 (1984). Section 7403(b) allows the State to appeal to the Supreme Court an order dismissing an indictment or information as to one or more counts, but such appeal must be taken within seven days after the order has been rendered. 13 V.S.A. § 7403(e). The failure of the State to comply with the requirements of the statute gives rise to a jurisdictional defect. See State v. Corliss, 145 Vt. 169, 484 A.2d 924 (1984).

Motion denied.